 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
     DIAMOND RESORTS CORPORATION, et
11   al.,                                               Case No.: 2:19-cv-00227-APG-NJK
12          Plaintiff(s),                                              Order
13   v.
14   KYLE BROWN, et al.,
15          Defendant(s).
16         On October 18, 2019, the undersigned’s chambers received a telephone call from
17 Defendant Kyle Brown. Mr. Brown is CAUTIONED that the local rules prohibit ex parte
18 communications. Local Rule IA 7-2(b). To the extent Mr. Brown seeks any relief from the Court,
19 he must file a proper written request on the docket. FAILURE TO COMPLY WITH THIS
20 ORDER MAY RESULT IN THE IMPOSITION OF SANCTIONS.
21         Mr. Brown’s current counsel of record must serve him with a copy of this order and must
22 file a proof of service by October 21, 2019.
23         IT IS SO ORDERED.
24         Dated: October 18, 2019
25                                                           ______________________________
                                                             Nancy J. Koppe
26                                                           United States Magistrate Judge
27
28

                                                  1
